Exhibit 10.3

EMPLOYMENT AGREEMENT

This EMPLOYMENT AGREEMENT (the “Agreement”), dated as of this 1st day of
January, 2012 is by and between Corrections Corporation of America, a Maryland
corporation with its principal place of business at 10 Burton Hills Boulevard,
Nashville, Tennessee (the “Company”), and Damon T. Hininger, a resident of
Brentwood, Williamson County, Tennessee (the “Executive”).

W I T N E S S E T H:

WHEREAS, the First Amended and Restated Employment Agreement between Executive
and the Company dated August 28, 2008, as amended, expired December 31, 2011;

WHEREAS, the Executive is engaged by the Company to serve as its President and
Chief Executive Officer; and

WHEREAS, the Company and the Executive now desire to enter into this Agreement
and set forth the terms and conditions of the Executive’s employment with the
Company.

NOW, THEREFORE, for and in consideration of the foregoing recitals, the mutual
promises and covenants set forth below and other good and valuable
consideration, receipt of which is hereby acknowledged, the Company and the
Executive do hereby agree as follows:

1. Employment. The Executive shall serve as President and Chief Executive
Officer of the Company and such other office or offices to which Executive may
be appointed or elected by the Board of Directors. Subject to the direction and
supervision of the Board of Directors of the Company, the Executive shall
perform such duties as are customarily associated with the office of President
and Chief Executive Officer and such other offices to which Executive may be
appointed or elected by the Board of Directors. The Executive’s principal base
of operations for the performance of his duties and responsibilities under this
Agreement shall be the offices of the Company located in Nashville, Tennessee.
The Executive agrees to abide by the Company’s Charter and Bylaws as in effect
from time to time and the direction of its Board of Directors, except to the
extent such direction would be inconsistent with applicable law or the terms of
this Agreement.

2. Term. Subject to the provisions of termination as hereinafter provided, the
initial term of the Executive’s employment under this Agreement shall begin on
the date hereof and shall terminate on December 31, 2012 (the “Initial Term”).
Unless the Company notifies the Executive that his employment under this
Agreement will not be extended or the Executive notifies the Company that he is
not willing to extend his employment, the term of his employment under this
Agreement shall automatically be extended for a series of two (2) additional one
(1) year periods on the same terms and conditions as set forth herein
(individually, and collectively, the “Renewal Term”). The Initial Term and the
Renewal Term are sometimes referred to collectively herein as the “Term.”



--------------------------------------------------------------------------------

3. Notice of Non-Renewal. If the Company or the Executive elects not to extend
the Executive’s employment under this Agreement, the electing party shall do so
by notifying the other party in writing not less than sixty (60) days prior to
the expiration of the Initial Term, or sixty (60) days prior to the expiration
of any Renewal Term. The Executive’s date of termination, for purposes of this
Agreement, shall be the date of the Executive’s “separation from service” as
such term is defined in Section 5.9(ii). For the purposes of this Agreement, the
election by the Company not to extend the Executive’s employment hereunder for
any renewal term, shall be deemed a termination of the Executive’s employment
without “Cause,” as hereinafter defined.

4. Compensation.

4.1 Base Salary. The Company shall pay the Executive an annual salary (“Base
Salary”) of Six Hundred Sixty Thousand Dollars ($660,000.00) per annum, which
shall be payable to the Executive hereunder in accordance with the Company’s
normal payroll practices, but in no event less often than bi-weekly. Commencing
at such time during 2012 when annual compensation is reviewed and considered and
following each year of the Executive’s employment with the Company thereafter,
the Executive’s compensation will be reviewed by the Board of Directors of the
Company, or a committee or subcommittee thereof to which compensation matters
have been delegated, and after taking into consideration both the performance of
the Company and the personal performance of the Executive, the Board of
Directors of the Company, or any such committee or subcommittee, in their sole
discretion, may increase the Executive’s compensation to any amount it may deem
appropriate.

4.2 Bonus. In the event both the Company and the Executive each respectively
achieve certain financial performance and personal performance targets, as
established by the Board of Directors, or a committee or subcommittee thereof to
which compensation matters have been delegated, of the Company pursuant to a
cash compensation incentive plan or similar plan established by the Company, the
Company shall pay to the Executive an annual cash bonus during the Term of this
Agreement pursuant to the terms of such plan. This bonus, if any, shall be paid
to the Executive between January 1 and March 15 of the year following the year
in which the services which gave rise to the bonus were performed; provided,
however, that if the Company is unable to determine the amount of such bonus
prior to such date, then such bonus shall be paid no later than December 31 of
such year. The Board of Directors of the Company, or applicable committee or
subcommittee, may review and revise the terms of the cash compensation incentive
plan or similar plan referenced above at any time, after taking into
consideration both the performance of the Company and the personal performance
of the Executive, among other factors, and may, in their sole discretion, amend
the cash compensation incentive plan or similar plan in any manner it may deem
appropriate; provided, however, that any such amendment to the plan shall not
affect the Executive’s right to participate in such amended plan or plans or
change the time or form of payment provided thereunder.

4.3 Benefits. The Executive shall be entitled to four (4) weeks of paid vacation
annually. In addition, the Executive shall be entitled to participate in all
compensation or employee benefit plans or programs and receive all benefits and
perquisites for which any salaried employees or senior executives are eligible
under any existing or future plan or program established by the Company for
salaried employees. The Executive will participate to the extent

 

2



--------------------------------------------------------------------------------

permissible under the terms and provisions of such plans or programs in
accordance with program provisions. These may include group hospitalization,
health, dental care, life or other insurance, tax qualified pension, savings,
thrift and profit sharing plans, termination pay programs, sick leave plans,
travel or accident insurance, disability insurance, and contingent compensation
plans including unit purchase programs and unit option plans. Nothing in this
Agreement shall preclude the Company from amending or terminating any of the
plans or programs applicable to salaried or senior executives as long as such
amendment or termination is applicable to all salaried employees or senior
executives. In addition, the Company shall pay, or reimburse Executive for, all
membership fees and related costs in connection with Executive’s membership in
professional and civic organizations which are approved in advance by the
Company.

4.4 Expenses Incurred in Performance of Duties. The Company shall promptly
reimburse the Executive for all reasonable travel and other business expenses
incurred by the Executive in the performance of his duties under this Agreement
upon evidence of receipt and in accordance with Company policies.

4.5 Withholdings. All compensation payable hereunder shall be subject to
withholding for federal income taxes, FICA and all other applicable federal,
state and local withholding requirements.

5. Termination of Agreement.

5.1 General. During the term of this Agreement, the Company may, at any time and
in its sole discretion, terminate this Agreement with or without Cause (as
hereinafter defined) or upon a Change in Control (as hereinafter defined),
effective as of the date of provision of written notice to the Executive
thereof.

5.2 Effect of Termination With Cause. If the Executive’s employment with the
Company shall be terminated with Cause: (i) the Company shall pay the Executive
his Base Salary earned through the date of termination of the Executive’s
employment with the Company, which payment shall be made upon the regular
payroll period occurring immediately following the Executive’s termination of
employment; and (ii) the Company shall not have any further obligations to the
Executive under this Agreement except those required to be provided by law or
under the terms of any other agreement between the Company and the Executive.

5.3 Definition of “Cause.” For purposes of this Agreement, “Cause” shall mean:
(i) the death of the Executive; (ii) the permanent disability of the Executive,
which shall be defined as the inability of the Executive, as a result of
physical or mental illness or incapacity, to substantially perform his duties
pursuant to this Agreement for a period of one hundred eighty (180) days during
any twelve (12) month period; (iii) the Executive’s conviction of a felony or of
a crime involving dishonesty or moral turpitude, including, without limitation,
any act or crime involving misappropriation or embezzlement of Company assets or
funds; (iv) willful or material wrongdoing by the Executive, including, but not
limited to, acts of dishonesty or fraud, which could be expected to have a
materially adverse effect, monetarily or otherwise, on the Company or its
subsidiaries or affiliates, as determined by the Company and its Board of
Directors; (v) material breach by the Executive of a material obligation under
this Agreement or of his

 

3



--------------------------------------------------------------------------------

fiduciary duty to the Company or its stockholders; or (vi) the Executive’s
intentional violation of any applicable local, state or federal law or
regulation affecting the Company in any material respect, as determined by the
Company and its Board of Directors. Notwithstanding the foregoing, to the extent
that any of the events, actions or breaches set forth above are able to be
remedied or cured by the Executive, Cause shall not be deemed to exist (and thus
the Company may not terminate the Executive for Cause hereunder) unless the
Executive fails to remedy or cure such event, action or breach within twenty
(20) days after being given written notice by the Company of such event, action
or breach.

5.4 Effect of Termination Without Cause. If the Executive’s employment with the
Company is terminated without Cause (and is not a Change in Control
Termination), the Company shall pay to the Executive an amount equal to the
Executive’s Base Salary, based upon the annual rate payable as of the date of
termination, without any cost of living adjustments (the “Severance Amount”),
which, subject to Section 5.8, Section 6.1 and Section 6.2 hereof, shall be paid
by the Company to Executive in regular installments in accordance with the
Company’s normal payroll policies then in effect, for a period of one (1) year
(the “Severance Period”) following the Executive’s termination of employment,
which payments will commence with the first payroll period occurring after the
expiration of the Severance Delay Period (the “Initial Payment”) and shall
continue for the remainder of the Severance Period. The Initial Payment shall
include payment for any payroll periods which occur during the Severance Delay
Period. For purposes of this Agreement, the “Severance Delay Period” shall mean
the period beginning on the date of the Executive’s termination of employment
and ending on the thirtieth (30th) day thereafter.

5.5 Effect of a Change in Control Termination. If the Executive’s employment
with the Company is terminated due to a Change in Control Termination, the
Company shall (i) pay to the Executive a lump-sum payment equal to 2.99 times
the Executive’s Base Salary, based upon the annual rate payable as of the date
of termination, without any cost of living adjustments, which payment shall be
made within ten (10) days following the expiration of the Severance Delay Period
and (ii) continue to provide hospitalization, health, dental care, and life and
other insurance benefits (collectively, the “Welfare Benefits”) to the Executive
for a period of one (1) year (the “Change in Control Severance Period”)
following such termination on the same terms and conditions existing immediately
prior to termination, with the costs of such benefits (including the Company’s
portion of any premiums) paid by the Company on the Executive’s behalf included
in the Executive’s gross income. For purposes of this Section 5.5, a “Change in
Control Termination” shall mean: (i) the Executive’s employment with the Company
is terminated without Cause within one-hundred eighty (180) days following a
Change in Control, or (ii) the Executive terminates employment with the Company
due to a material reduction in the duties, powers or authority of the Executive
as an officer or employee of the Company (a “Good Reason Event”), which Good
Reason Event occurs within one-hundred eighty (180) days following a Change in
Control. A termination under the circumstances listed in (ii) in the previous
sentence shall be due to a Good Reason Event only if (A) the Executive notifies
the Company of the existence of the condition that otherwise constitutes a Good
Reason Event within forty-five (45) days of the initial existence of the
condition, (B) the Company fails to remedy the condition within thirty (30) days
following it’s receipt of Executive’s notice of the Good Reason Event (the “Cure
Period”) and (C) if the Company fails to remedy the Good Reason Event during the
Cure Period, the Executive terminates employment with the Company due to the
condition within thirty (30) days of the expiration of the Cure Period.

 

4



--------------------------------------------------------------------------------

5.6 Definition of a “Change of Control”. “Change of Control” shall mean a
“change in the ownership of the Company,” a “change in the effective control of
the Company,” or a “change in the ownership of a substantial portion of the
assets of the Company” as such terms are defined in Section 1.409A-3(i)(5) of
the Treasury Regulations.

5.7 Resignation by the Executive. The Executive shall be entitled to resign his
employment with the Company at any time during the term of this Agreement. If
the Executive resigns his employment with the Company for any reason other than
as set forth in Section 5.5 herein: (i) the Company shall pay the Executive his
Base Salary earned through the date of termination of the Executive’s employment
with the Company as the result of his resignation, which payment shall be made
upon the regular payroll period occurring immediately following the Executive’s
termination of employment; and (ii) the Company shall not have any further
obligations to the Executive under this Agreement except those required to be
provided by law or under the terms of any other agreement between the Company
and the Executive.

5.8 Conditions. Any payments or benefits made or provided pursuant to Sections
5.4 and 5.5 of this Agreement shall be available if and only if Executive
(i) has (A) executed and delivered to the Company the General Release
substantially in form and substance as set forth in Exhibit A attached hereto,
(B) the General Release has become effective, (C) Executive has not revoked the
General Release and (D) all applicable revocation periods with respect to the
General Release have expired, in all instances, prior to the expiration of the
Severance Delay Period and (ii) has not breached the provisions of the General
Release or breached the provisions of Sections 6.1 or Section 6.2 hereof. In no
event shall cash severance payments received pursuant to Section 5.4 or
Section 5.5 hereof be reduced as a result of the receipt by Executive of
compensation or benefits from a subsequent employer during the period during
which severance payments are being made under Section 5.4 or Section 5.5 above,
as applicable. Notwithstanding the foregoing, the Welfare Benefits made or
provided pursuant to Section 5.5 of this Agreement shall be reduced by the
amount of any comparable benefits Executive receives with respect to any other
employment during the Severance Period or Change in Control Severance Period, as
applicable; provided that Executive shall have no duty or obligation to seek
other employment during any Severance Period or Change of Control Severance
Period or otherwise mitigate damages hereunder. Upon request from time to time,
Executive shall furnish the Company with a true and complete certificate
specifying any such benefits received by Executive from any other employer
during the Severance Period or Change of Control Severance Period, as
applicable.

5.9 Section 409A and Other Tax provisions.

(i) It is intended that (1) each installment of the payments provided under this
Agreement is a separate “payment” for purposes of Section 409A of the United
States Internal Revenue Code of 1986 (the “Code”) and (2) that the payments
satisfy, to the greatest extent possible, the exemptions from the application of
Section 409A of the Code, including those provided under Treasury Regulations
1.409A-1(b)(4), 1.409A-1(b)(9)(iii), and 1.409A-1(b)(9)(v). Notwithstanding
anything to the contrary in this

 

5



--------------------------------------------------------------------------------

Agreement, if the Company determines in accordance with its “specified employee”
procedures (i) that on the date Executive’s employment with the Company
terminates or at such other time that the Company determines to be relevant, the
Executive is a “specified employee” (as such term is defined under Treasury
Regulation 1.409A-1(i)(1)) of the Company and (ii) that any payments to be
provided to the Executive pursuant to this Agreement are or may become subject
to the additional tax under Section 409A(a)(1)(B) of the Code or any other taxes
or penalties imposed under Section 409A of the Code (“Section 409A Taxes”) if
provided at the time otherwise required under this Agreement then (A) such
payments shall be delayed until the date that is six months after the date of
Executive’s “separation from service” (as such term is defined under Treasury
Regulation 1.409A-1(h)) with the Company, or, if earlier, the Executive’s death
(the “Payment Delay Period”) and (B) such payments shall be increased by an
amount equal to interest on such payments for the Payment Delay Period at a rate
equal to the prime rate in effect as of the date the payment was first due (for
this purpose, the prime rate will be based on the rate published from time to
time in The Wall Street Journal). Any payments delayed pursuant to this
Section 5.9(i) shall be made in a lump sum on the first day of the seventh month
following the Executive’s “separation from service” (as such term is defined
under Treasury Regulation 1.409A-1(h)), or, if earlier, the Executive’s death.
It is intended that this Agreement shall comply with the provisions of
Section 409A of the Code and the Treasury Regulations relating thereto so as not
to subject Executive to the payment of additional taxes and interest under
Section 409A of the Code. In furtherance of this intent, this Agreement shall be
interpreted, operated, and administered in a manner consistent with these
intentions.

(ii) Notwithstanding any other provision to the contrary, in no event shall any
payment under this Agreement that constitutes “deferred compensation” for
purposes of Section 409A of the Code and the Treasury Regulations promulgated
thereunder be subject to offset by any other amount unless otherwise permitted
by Section 409A of the Code.

(iii) For the avoidance of doubt, any payment due under this Agreement within a
period following Executive’s termination of employment or other event, shall be
made on a date during such period as determined by the Company in its sole
discretion.

(iv) To the extent that any reimbursement, fringe benefit or other, similar plan
or arrangement in which Executive participates during the term of Executive’s
employment under this Agreement or thereafter (including reimbursements under
Section 4.3 and Section 4.4 hereunder) provides for a “deferral of compensation”
within the meaning of Section 409A of the Code, such amounts shall be reimbursed
strictly in accordance with Section 409A of the Code and Treasury Regulation
1.409A-3(i)(1)(iv), including the following requirements: (i) the amount
eligible for reimbursement or payment under such plan or arrangement in one
calendar year may not affect the amount eligible for reimbursement or payment in
any other calendar year (except that a plan providing medical or health benefits
may impose a generally applicable limit on the amount that may be reimbursed or
paid), (ii) subject to any shorter time periods provided herein or the
applicable plans or arrangements, any reimbursement or payment of an expense
under such plan or arrangement must be made on or before the last day of the
calendar year following the calendar year in which the expense was incurred; and
(iii) any such reimbursement or payment may not be subject to liquidation or
exchange for another benefit.

 

6



--------------------------------------------------------------------------------

(v) By accepting this Agreement, Executive hereby agrees and acknowledges that
the Company does not make any representations with respect to the application of
Section 409A of the Code to any tax, economic or legal consequences of any
payments payable to Executive hereunder. Further, by the acceptance of this
Agreement, Executive acknowledges that (A) Executive has obtained independent
tax advice regarding the application of Section 409A of the Code to the payments
due to Executive hereunder, (B) Executive retains full responsibility for the
potential application of Section 409A of the Code to the tax and legal
consequences of payments payable to Executive hereunder and (C) the Company
shall not indemnify or otherwise compensate Executive for any violation of
Section 409A of the Code that may occur in connection with this Agreement. The
parties agree to cooperate in good faith to amend such documents and to take
such actions as may be necessary or appropriate to comply with Section 409A of
the Code.

6. Non-Competition, Non-Solicitation and Confidentiality and Non-Disclosure.

6.1 Non-Competition, Non-Solicitation. The Executive hereby covenants and agrees
that during the Term of the Executive’s employment hereunder and for a period of
one (1) year thereafter, Executive shall not, directly or indirectly: (i) own
any interest in, operate, join, control or participate as a partner, director,
principal, officer or agent of, enter into the employment of, act as a
consultant to, or perform any services for any entity (each a “Competing
Entity”) which has material operations which compete with any business in which
the Company or any of its subsidiaries is then engaged or, to the then existing
knowledge of the Executive, proposes to engage; (ii) solicit any customer or
client of the Company or any of its subsidiaries (other than on behalf of the
Company) with respect to any business in which the Company or any of its
subsidiaries is then engaged or, to the then existing knowledge of the
Executive, proposes to engage; or (iii) induce or encourage any employee of the
Company or any of its subsidiaries to leave the employ of the Company or any of
its subsidiaries; provided, that the Executive may, solely as an investment,
hold not more than five percent (5%) of the combined voting securities of any
publicly-traded corporation or other business entity. The foregoing covenants
and agreements of the Executive are referred to herein as the “Restrictive
Covenant.” The Executive acknowledges that he has carefully read and considered
the provisions of the Restrictive Covenant and, having done so, agrees that the
restrictions set forth in this Section 6.1, including without limitation the
time period of restriction set forth above, are fair and reasonable and are
reasonably required for the protection of the legitimate business and economic
interests of the Company. The Executive further acknowledges that the Company
would not have entered into this Agreement absent Executive’s agreement to the
foregoing.

In the event that, notwithstanding the foregoing, any of the provisions of this
Section 6.1 or any parts hereof shall be held to be invalid or unenforceable,
the remaining provisions or parts hereof shall nevertheless continue to be valid
and enforceable as though the invalid or unenforceable portions or parts had not
been included herein. In the event that any provision of this Section 6.1
relating to the time period and/or the area of restriction and/or related
aspects shall be declared by a court of competent jurisdiction to exceed the
maximum restrictiveness

 

7



--------------------------------------------------------------------------------

such court deems reasonable and enforceable, the time period and/or area of
restriction and/or related aspects deemed reasonable and enforceable by such
court shall become and thereafter be the maximum restrictions in such regard,
and the provisions of the Restrictive Covenant shall remain enforceable to the
fullest extent deemed reasonable by such court. The portion of the payments set
forth in Section 5.5 that is allocable to the value of the non-compete
provisions set forth in this Section 6.1 shall be determined consistent with
Section 1.280G-1 Q/A 9, and 40-44 of the Treasury Regulations.

6.2 Confidentiality and Non-Disclosure. In consideration of the rights granted
to the Executive hereunder, the Executive hereby agrees that during the term of
this Agreement and for a period of three (3) years thereafter to hold in
confidence all information concerning the Company or its business, including,
but not limited to contract terms, financial information, operating data, or
business plans or models, whether for existing, new or developing businesses,
and any other proprietary information (hereinafter, collectively referred to as
the “Proprietary Information”), whether communicated orally or in documentary or
other tangible form. The parties to this Agreement recognize that the Company
has invested considerable amounts of time and money in attaining and developing
all of the information described above, and any unauthorized disclosure or
release of such Proprietary Information in any form would irreparably harm the
Company.

7. Indemnification. The Company shall indemnify the Executive to the fullest
extent that would be permitted by law (including a payment of expenses in
advance of final disposition of a proceeding) as in effect at the time of the
subject act or omission, or by the Charter or Bylaws of the Company as in effect
at such time, or by the terms of any indemnification agreement between the
Company and the Executive, whichever affords greatest protection to the
Executive, and the Executive shall be entitled to the protection of any
insurance policies the Company may elect to maintain generally for the benefit
of its officers or, during the Executive’s service in such capacity, directors
(and to the extent the Company maintains such an insurance policy or policies,
in accordance with its or their terms to the maximum extent of the coverage
available for any company officer or director), against all costs, charges and
expenses whatsoever incurred or sustained by the Executive (including but not
limited to any judgment entered by a court of law) at the time such costs,
charges and expenses are incurred or sustained, in connection with any action,
suit or proceeding to which the Executive may be made a party by reason of his
being or having been an officer or employee of the Company, or serving as an
officer or employee of an affiliate of the Company, at the request of the
Company, other than any action, suit or proceeding brought against the Executive
by or on account of his breach of the provisions of any employment agreement
with a third party that has not been disclosed by the Executive to the Company.
The provisions of this Section 7 shall specifically survive the expiration or
earlier termination of this Agreement.

8. Notices. Any notice required or desired to be given under this Agreement
shall be in writing and shall be delivered personally, transmitted by facsimile
or mailed by registered mail, return receipt requested, or delivered by
overnight courier service and shall be deemed to have been given on the date of
its delivery, if delivered, and on the third (3rd) full business day following
the date of the mailing, if mailed, to each of the parties thereto at the
following respective addresses or such other address as may be specified in any
notice delivered or mailed as above provided:

 

8



--------------------------------------------------------------------------------

  (i) If to the Executive, to:

Damon T. Hininger

                                                 

                                                 

 

  (ii) If to the Company, to:

Corrections Corporation of America

10 Burton Hills Boulevard

Nashville, Tennessee 37215

Attention: Chief Executive Officer

Facsimile: (615) 263-3010

9. Waiver of Breach. The waiver by either party of any provision of this
Agreement shall not operate or be construed as a waiver of any subsequent breach
by the other party.

10. Assignment. The rights and obligations of the Company under this Agreement
shall inure to the benefit of and shall be binding upon the successors and
assigns of the Company. The Executive acknowledges that the services to be
rendered by him are unique and personal, and the Executive may not assign any of
his rights or delegate any of his duties or obligations under this Agreement.

11. Entire Agreement. This instrument contains the entire agreement of the
parties and supersedes in full and in all respects any prior oral or written
agreement between the parties with respect to Executive’s employment with the
Company. It may not be changed orally but only by an agreement in writing signed
by the party against whom enforcement of any waiver, change, modification,
extension or discharge is sought, and in accordance with Section 409A of the
Code.

12. Controlling Law. This Agreement shall be governed and interpreted under the
laws of the State of Tennessee.

13. Headings. The sections, subjects and headings in this Agreement are inserted
for convenience only and shall not affect in any way the meaning or
interpretation of this Agreement.

14. Enforcement. If the Executive is the prevailing party in any dispute among
the parties hereto regarding the enforcement of one or more of the provisions of
this Agreement, then the Company shall reimburse the Executive for any
reasonable attorneys’ fees and other expenses incurred by him in connection with
such dispute.

[signature page to follow]

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first written.

 

EXECUTIVE:

Damon T. Hininger

President and Chief Executive Officer

/s/    Damon T. Hininger COMPANY:

CORRECTIONS CORPORATION OF AMERICA

By:   /s/    John D. Ferguson  

Name: John D. Ferguson

Title: Chairman of the Board



--------------------------------------------------------------------------------

EXHIBIT A

General Release

WAIVER AND RELEASE OF CLAIMS

1. General Release. In consideration of the payments and benefits to be made
under the Employment Agreement, dated as of ______________, 20__, to which
______________________ (the “Company”) and ______________ (the “Executive”) are
parties (the “Agreement”), the Executive, with the intention of binding the
Executive and the Executive’s heirs, executors, administrators and assigns, does
hereby release, remise, acquit and forever discharge the Company and its
parents, subsidiaries and affiliates (collectively, the “Company Affiliated
Group”), their present and former officers, directors, executives, agents,
shareholders, attorneys, employees and employee benefits plans (and the
fiduciaries thereof), and the successors, predecessors and assigns of each of
the foregoing (collectively, the “Company Released Parties”), of and from any
and all claims, actions, causes of action, complaints, charges, demands, rights,
damages, debts, sums of money, accounts, financial obligations, suits, expenses,
attorneys’ fees and liabilities of whatever kind or nature in law, equity or
otherwise, whether accrued, absolute, contingent, unliquidated or otherwise and
whether now known, unknown, suspected or unsuspected which the Executive,
individually or as a member of a class, now has, owns or holds, or has at any
time heretofore had, owned or held, against any Company Released Party (an
“Action”) arising out of or in connection with the Executive’s service as an
employee, officer and/or director to any member of the Company Affiliated Group
(or the predecessors thereof), including (i) the termination of such service in
any such capacity, (ii) for severance or vacation benefits, unpaid wages, salary
or incentive payments, (iii) for breach of contract, wrongful discharge,
impairment of economic opportunity, defamation, intentional infliction of
emotional harm or other tort and (iv) for any violation of applicable state and
local labor and employment laws (including, without limitation, all laws
concerning harassment, discrimination, retaliation and other unlawful or unfair
labor and employment practices), any and all Actions based on the Employee
Retirement Income Security Act of 1974 (“ERISA”), any penalties, taxes or
interest assessed under Section 409A of the Code and any and all Actions arising
under the civil rights laws of any federal, state or local jurisdiction,
including, without limitation, Title VII of the Civil Rights Act of 1964 (“Title
VII”), the Americans with Disabilities Act (“ADA”), Sections 503 and 504 of the
Rehabilitation Act, the Family and Medical Leave Act and the Age Discrimination
in Employment Act (“ADEA”), excepting only:

(a) rights of the Executive under this Waiver and Release of Claims and under
the Agreement;

(b) rights of the Executive relating to equity awards held by the Executive as
of the Executive’s date of termination;

(c) the right of the Executive to receive benefits required to be paid in
accordance with applicable law;



--------------------------------------------------------------------------------

(d) rights to indemnification the Executive may have (i) under applicable
corporate law, (ii) under the by-laws or charter of any Company Released Party
or (iii) as an insured under any director’s and officer’s liability insurance
policy now or previously in force;

(e) claims (i) for benefits under any health, disability, retirement,
supplemental retirement, deferred compensation, life insurance or other, similar
employee benefit plan or arrangement of the Company Affiliated Group and
(ii) for earned but unused vacation pay through the date of termination in
accordance with applicable policy of the Company Affiliated Group; and

(f) claims for the reimbursement of unreimbursed business expenses incurred
prior to the date of termination pursuant to applicable policy of the Company
Affiliated Group.

2. No Admissions, Complaints or Other Claims. The Executive acknowledges and
agrees that this Waiver and Release of Claims is not to be construed in any way
as an admission of any liability whatsoever by any Company Released Party, any
such liability being expressly denied. The Executive also acknowledges and
agrees that the Executive has not, with respect to any transaction or state of
facts existing prior to the date hereof, filed any Actions against any Company
Released Party with any governmental agency, court or tribunal.

3. Application to all Forms of Relief. This Waiver and Release of Claims applies
to any relief no matter how called, including, without limitation, wages, back
pay, front pay, compensatory damages, liquidated damages, punitive damages for
pain or suffering, costs and attorney’s fees and expenses.

4. Specific Waiver. The Executive specifically acknowledges that the Executive’s
acceptance of the terms of this Waiver and Release of Claims is, among other
things, a specific waiver of any and all Actions under Title VII, ADEA, ADA and
any state or local law or regulation in respect of discrimination of any kind;
provided, however, that nothing herein shall be deemed, nor does anything herein
purport, to be a waiver of any right or Action which by law the Executive is not
permitted to waive.

5. Voluntariness. The Executive acknowledges and agrees that the Executive is
relying solely upon the Executive’s own judgment; that the Executive is over
eighteen years of age and is legally competent to sign this Waiver and Release
of Claims; that the Executive is signing this Waiver and Release of Claims of
the Executive’s own free will; that the Executive has read and understood the
Waiver and Release of Claims before signing it; and that the Executive is
signing this Waiver and Release of Claims in exchange for consideration that the
Executive believes is satisfactory and adequate. The Executive also acknowledges
and agrees that the Executive has been informed of the right to consult with
legal counsel and has been encouraged to do so.



--------------------------------------------------------------------------------

6. Complete Agreement/Severability. This Waiver and Release of Claims
constitutes the complete and final agreement between the parties and supersedes
and replaces all prior or contemporaneous agreements, negotiations, or
discussions relating to the subject matter of this Waiver and Release of Claims.
All provisions and portions of this Waiver and Release of Claims are severable.
If any provision or portion of this Waiver and Release of Claims or the
application of any provision or portion of the Waiver and Release of Claims
shall be determined to be invalid or unenforceable to any extent or for any
reason, all other provisions and portions of this Waiver and Release of Claims
shall remain in full force and shall continue to be enforceable to the fullest
and greatest extent permitted by law.

7. Acceptance and Revocability. The Executive acknowledges that the Executive
has been given a period of 21 days within which to consider this Waiver and
Release of Claims, unless applicable law requires a longer period, in which case
the Executive shall be advised of such longer period and such longer period
shall apply. The Executive may accept this Waiver and Release of Claims at any
time within this period of time by signing the Waiver and Release of Claims and
returning it to [            ] at the Employer. This Waiver and Release of
Claims shall not become effective or enforceable until seven calendar days after
the Executive signs it. The Executive may revoke the Executive’s acceptance of
this Waiver and Release of Claims at any time within that seven calendar day
period by sending written notice to the Employer. Such notice must be received
by the Employer within the seven calendar day period in order to be effective
and, if so received, would void this Waiver and Release of Claims for all
purposes.

8. Governing Law. Except for issues or matters as to which federal law is
applicable, this Waiver and Release of Claims shall be governed by and construed
and enforced in accordance with the laws of the State of Tennessee without
giving effect to the conflicts of law principles thereof.

Executive:                                                           
                                                                 

Date:                                                                          
                                                             